Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation in claim 1, lines 23-24 of “at least one of three groups bonded to the REB included in the solution being trifluoroacetic acid” renders the claims indefinite.  It is unclear what the “groups” refers to. Clarification and/or correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araki (US 2008/0139393) in view of Manabe (US 2002/0139960) and Wiesmann (US 2005/0014032).
Araki teaches a method of manufacturing a superconductor (abstract) comprising forming a film on a base body by coating a solution onto the base body (para. 0046), the film including the solution including trifluoroacetic acid or pentafluoropropionic acid, acetic acid salts of rare earth metals including Y and Eu and Sm (claim 9, para. 0042-0044, 0059), and methanol (para. 0020), a first heat treatment of performing heat treatment of the film at a first temperature 220-400 C (para. 0050-0051), a second heat treatment process of forming a first layer from the film by performing heat treatment of the film at a second temperature after the first heat treatment process, the second temperature being higher than the first temperature, the first layer having a perovskite structure (para. 0054-0057), a third heat treatment process of forming a second layer by performing heat treatment of the first layer in an atmosphere including oxygen, the second layer including REA1-xREBxBa2Cu3O7-x (para. 0059).
Additionally, with the formula including Y, Eu, and Sm, it would have been obvious to one of ordinary skill in the art to provide the ions in equal amount such that Y 
Araki fails to teach the trifluoroacetate include a REA and REB, the pentafluoropropionic acid salt including the REB, the REA including Y and Eu and REB including Sm.
Manabe, however, teaches producing a superconductor film (para. 0002) wherein the precursor solution for the rare earth elements are salts of trifluoracetic acid or pentafluoropropionic acid (para. 0027).
Additionally, Wiesmann teaches a method of producing a superconductor film (abstract) wherein the rare earth salt is a combination of salts (para. 0037-0040).
As Manabe teaches the precursor solution for the rare earth elements are salts of trifluoracetic acid or pentafluoropropionic acid and Wiesmann teaches the rare earth salt is a combination of salts, it would have been obvious to one of ordinary skill in the art to provide that salts of Y and Sm of Araki as salts of trifluoroacetic acid and pentafluoropropionic acid.
Additionally, as both Y and Sm are present in the form of salts of trifluoracetic acid or pentafluoropropionic acid in methanol and the film including the solution including trifluoroacetic acid, the limitation of at least one of three groups bonded to the REB included in the solution being trifluoroacetic acid is met.
Regarding claim 2, Araki teaches that the rare earth salt in solution is reacted with nonafluoropentanoic acid (para. 0042-0044). It appears that a nonafluoropentanoic acid salt of Sm is produced absent a showing the contrary.
Regarding claim 3, Araki teaches a first heat treatment of performing heat treatment of the film at a first temperature 220-400 C (para. 0050-0051) and decomposed the organic substances therein (para. 0015, 0050-0052).
Regarding claim 4, Araki teaches that the second temperature is 800 C (para. 0054).
Regarding claim 5, Araki teaches that 7-z is 6.93 (para. 0059).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735